Order, Supreme Court, New York County (Edward Lehner, J.), entered January 19, 2000, which, in an action for personal injuries sustained in a slip and fall in defendant’s restaurant, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
There is no evidence that would permit an inference that the ice or wetness on which plaintiff slipped was created by defendant’s employees or had been on the floor of defendant’s crowded restaurant for a sufficient length of time to permit defendant’s employees to discover and remedy it. It was incumbent on plaintiff to produce such evidence in view of defendant’s bar manager’s uncontradicted deposition testimony that on the night of the accident there were no complaints about ice or spills on the floor near where plaintiff fell and that he inspected the floor on a regular basis and had it cleaned as necessary. Absent such evidence, the complaint was properly *134dismissed (see, Garcia v New York City Hous. Auth., 183 AD2d 619, 620; compare, Lorenzo v Plitt Theatres, 267 AD2d 54). Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.